DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-5, 7-8, 10-12, 15, and 17-19 were amended. Claims 1-5, 7-12, and 14-19 are pending.
The specification is objected to for failing to provide proper antecedent basis for the claimed subject matter.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
Applicant’s arguments filed 02/02/2021 that the claim amendments overcome the previous grounds of rejection have been fully considered and are persuasive in part.

Applicant’s argument that the claim amendments overcome the previous grounds of rejection have been fully considered and are persuasive. Applicant’s amendment necessitated the new grounds of rejection presented herein.

However, Applicant further argues that Delepet fails to teach certain aspects of the amended claims. In particular, Applicant argues, see pages 23-24, that Delepet does not teach a ranking of artifacts based on an accuracy of artifact prediction. Examiner respectfully disagrees. As explained in further detail in the rejection, Delepet teaches ranking according to several factors including an outcome score and a 
Applicant further argues that the movie reviews of Delepet cannot be considered a prediction. Examiner respectfully disagrees. As explained by Delepet at [0008], the movie reviewer’s review is interpreted as a prediction of how movie viewers in aggregate will rate the movie. This is a clear, verifiable prediction about the future. Delepet also describes other applications including a buy rating for a stock as described at [0022].
Applicant further argues that Delepet fails to teach a ranking based on time or topic. Examiner agrees. However, Rose, not Delepet, is relied upon to teach this subject matter.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite “oracle-source”; however, this terminology is not found in the specification..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Delepet” (US 2009/0125382 A1) in view of “Rose” (US 2006/0294085 A1), further in view of “Brown” (US 8,768,925 B2, see IDS filed 02/02/2021).

Regarding claim 1, Delepet teaches
An oracle-source selection system, of a training mechanism of a predictive cognitive system, comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for intelligent selection and classification of oracle-sources, the method comprising: (Abstract describes methods for determining the validity of opinions expressed in documents by sources. [0052] indicates that the system may update the prediction scores when new data becomes available. That is, the system performs training. Since the system performs training related to a cognitive task of assigning expertise scores, it is part of a predictive cognitive system. [0034] indicates that the system may be implemented via computer implementing instructions.) 
the selection system identifying a set of candidate oracle-sources, where each oracle-source of the set of candidate oracle-sources is a human expert in a field of endeavor identified by a domain of a corpus of the cognitive system, where each oracle-source has demonstrated an ability to make accurate predictions in the field of endeavor, and (Figure 3, described at [0034-0062], provides an overview of the method.  [0040, 0062] indicates that the sources may include people and that the algorithm may consider a plurality of sources. The set of sources considered by the system is identified by the system. [0012] indicates that the sources may have a proven track record for a given topic. [0049] describes a database (i.e., part of a corpus) which stores the relevant data. In particular, the topics are stored in the database. That is, the sources may have a proven track record for a given domain (i.e., topic) of a corpus (i.e., the database). [0023-0024, 0050] describes the system of Delepet including information related to a prediction of future events.)
where the corpus is a repository of data and logic that stores predictive information, inferential logic, examples, rules, and data relationships organized into data structures for a purpose of enabling the cognitive system to predict a future event in response to a…question; ([0049, 0052, 0061] describes a database storing data and indicates that rules may be used to interact with the database. The database and associated logic are part of the corpus. [0052] indicates that the data may be used to make predictions, so the database includes predictive information. Since a prediction is an inference about the future, the rules and data which make a prediction are inferential logic. The entries of the database are examples. The rules described at [0052] are rules. [0049] indicates that the data is stored with an index (i.e., data relationships organized into data structures). [0052] indicates that this may be used to make predictions. [0061-0062] indicates that this may be used to answer a user query (i.e., question).The “for a purpose” limitation appears to be statement of an intended use of the corpus.)
the selection system retrieving a set of artifacts from remote sources, where each artifact of the set of artifacts comprises … documents associated with an oracle-source of the set of oracle-sources, and (Figure 3, steps 305-310, described at [0035-0036], show searching for web documents related to a data source and forming a set of historical documents. [0035] indicates that these documents are retrieved from the web (i.e., remote sources). These are associated with the source searched for at step 305. Figure 2, elements 230A-230B show stylized examples of the documents. [0028] indicates that these may be movie reviews. As indicated in the figure, the documents may include text. [0038] provides an example of analyzing the natural language in the documents (e.g., “phat”) to determine a rating.)
…S/N: 15/014,0852the selection system associating a subset of the retrieved artifacts with the domain, where the domain identifies a topic of each artifact of the subset; ([0037] indicates that the system may determine topics (perhaps in addition to a searched topic) associated with the documents. The set of retrieved documents associated with a particular topic is a subset associated with that topic. [0052-0053] describes updating the database automatically based on updated topics.)
the selection system ranking the subset of artifacts, where the ranking comprises: (Figure 3, step 350, described at [0062] shows ranking the documents (i.e., artifacts).)
the selection system increasing a rank of a first artifact of the subset relative to a rank of a second artifact of the subset, where the first artifact has in the past more often comprised accurate predictions, ([0062] indicates that the documents may be ranked according to outcome scores. The outcome scores are described at [0023-0024]. [0052] indicates that the database may be updated based on availability of documents. In this case, when a document is added with a higher outcome score, its rank will be increased to above a document with a lower outcome score.)
…the selection system merging the subset of artifacts into the corpus, where the merging comprises: ([0049, 0052, 0061] describes a database storing data and indicates that rules may be used to interact with the database.)
S/N: 15/014,0853the selection system indexing each artifact of the set of artifacts, where each indexed artifact's index identifies a characteristic of that artifact; ([0049] indicates that the entries in the database may be indexed with respect to a topic (i.e,. a characteristic of the document).)
the selection system creating entries in the corpus that each comprise information extracted from an artifact of the indexed artifacts; and ([0049] indicates that the entries in the database may be indexed with respect to a topic (i.e,. a characteristic of the document). The entries include predictions and outcomes.)
the selection system incorporating the indexes of the indexed artifacts into a data structure of the corpus such that created entries may be identified and retrieved by a corpus-access function of the cognitive system. ([0049] indicates that the entries in the database may be indexed with respect to a topic (i.e,. a characteristic of the document). The entries include predictions and outcomes. [0049] indicates that this may be used by the system to determine scores. The index allows the entries to be identified and retrieved by topic. [0052, 0061] describes accessing the database in response to user queries.)
Delepet does not appear to explicitly teach 
… enabling the cognitive system to predict a future event in response to a natural language question;
… where the retrieving is performed by a set of concurrent procedures that retrieve artifacts concurrently;
… the selection system increasing a rank of a third artifact of the subset relative to a rank of a fourth artifact of the subset, where the third artifact has a later creation date or retrieval data than does the fourth artifact, and 
the selection system increasing a rank of a fifth artifact of the subset relative to a rank of a sixth artifact of the subset, where the fifth artifact is more closely associated with the domain than is the sixth artifact;  and
However, Rose teaches
… where the retrieving is performed by a set of concurrent procedures that retrieve artifacts concurrently; ([0044] describes gathering information simultaneously so as to collect the most data in the least amount of time.)
… the selection system increasing a rank of a third artifact of the subset relative to a rank of a fourth artifact of the subset, where the third artifact has a later creation date or retrieval data than does the fourth artifact, and ([0066-0067] describes ranking an item based on the items “freshness”, which is based on the time. That is, a ranking of an artifact with a “fresher” date is increased above an artifact with a less fresh date. 
the selection system increasing a rank of a fifth artifact of the subset relative to a rank of a sixth artifact of the subset, where the fifth artifact is more closely associated with the domain than is the sixth artifact;  and ([0069] indicates that the ranking may be based on a similarity ranking which determines a relevance to a given category (i.e., domain). That is, a ranking of a more relevant artifact is increased above a less relevant artifact.)
Delepet and Rose are analogous art because all consider the problem of building a corpus or database of information. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Delepet to perform the information concurrently as in Rose. As described in [0044] of Rose, concurrent retrieval of information allows for the system to “collect content items…from the greatest number of content servers…in the least amount of time.” That is, concurrent retrieval increases the amount of content retrieved and decreases the amount of time required. Moreover, It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention 
The combination of Delepet and Rose does not appear to explicitly teach
where each artifact of the set of artifacts comprises natural-language documents
…enabling the cognitive system to predict a future event in response to a natural language question;
However, Brown teaches
where each artifact of the set of artifacts comprises natural-language documents (While a person of ordinary skill in the art would likely recognize that the documents taught by Delepet as described above could be natural language documents, Delepet does not appear to make this explicit. Column 5, last paragraph going onto column 6 indicates that Brown considers natural language documents as information sources.)
…enabling the cognitive system to predict a future event in response to a natural language question; (Abstract describes a corpus which allows for answers to be provided to questions. Column 13, lines 35-60 describes processing the question using natural language processing to allow the question to be processed by the corpus. Delepet teaches a query as described above, but does not appear to explicitly teach processing a natural language question.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Delepet to allow for natural language questions and for processing the natural language questions as taught by Brown because dialog-based question answering allows a user to access and process information more efficiently as describe by Brown at Column 4, lines 1-11. 

Regarding claim 8, this claim recites the method which is performed by the system of claim 1. Consequently claim 8 is rejected with the same rationale.



Regarding claims 2, 9, and 16, the rejection of claims 1, 8 and 15 is incorporated herein. Furthermore, Delepet teaches
where the cognitive system and the corpus are characterized by a system precision that identifies a degree of granularity of predictions made by the cognitive system ([0042] describes various time frames associated with particular uses of the system described by Delepet. That is, the time frames described indicate the degree of granularity associated with an embodiment of Delepet. The granularity is associated with the length of time over which the prediction made by a source is relevant or over which it is to be tested.)
in response to user input, ([0062] describes the documents and prediction scores being returned to the user when the system is queried.)
and where the ranking further comprises: the selection system assigning an artifact precision of a set of artifact precisions to each artifact of the subset; and([0023] describes a time frame being associated with each prediction made by a source.)
the selection system assigning a higher rank to an artifact associated with an artifact precision that is more similar to the system precision;([0043] indicates that the time frame (i.e. granularity) associated with a particular use of the system governs the ability to verify the outcome. That is, documents which make predictions within the given time frame are able to be verified. As described in [0024], the score of a prediction is based on it being verified. [0062] describes the predictions or documents being ranked by their scores. Predictions whose outcomes do not fall within the desired granularity are unable to be verified and so will not have high outcome or prediction scores.)

	Regarding claims 3, 10, and 17 the rejection of claims 1, 8 and 15 is incorporated herein. Furthermore, Delepet teaches
the selection system assigning a confidence factor of a set of confidence factors to each oracle-source of the set of oracle-sources, where a higher confidence factor assigned to a first oracle-source identifies a greater degree of reliability of one or more predictions made by the first oracle-source within the field of endeavor; and (Figure 3, step 330 and [0050-0051] show describe assigning a prediction score (i.e., a confidence factor) to a data source (i.e., an oracle-source) based on that sources success at making predictions. For example, [0051] indicates that the prediction score may be an aggregation of outcome scores of documents by that source, which measure the predictions of those documents.)
	the selection system assigning a higher rank to an artifact associated with an oracle-source that has been assigned a higher confidence factor. ([0053] describes assigning a reputation score to a document (i.e., artifact) based on prediction score (i.e., confidence factor). [0062] indicates that the documents may be ranked either by prediction score or by reputation score.)
 
Regarding claims 4, 11 and 18 the rejection of claims 1, 8 and 15 is incorporated herein. Furthermore, Delepet teaches
the selection system assigning a confidence factor of a set of confidence factors to each oracle-source of the set of oracle-sources, where a higher confidence factor assigned to a first oracle-source identifies a greater degree of reliability of one or more predictions made by the first oracle-source within the field of endeavor; and (Figure 3, step 330 and [0050-0051] show describe assigning a prediction score (i.e., a confidence factor) to a data source (i.e., an oracle-source) based on that sources success at making predictions. For example, [0051] indicates that the prediction score may be an aggregation of outcome scores of documents by that source, which measure the predictions of those documents.)
the selection system, in response to receiving a feedback about an accuracy of a prediction of a future event related to the domain made by the cognitive system as a function of the corpus, updating the corpus, where the updating comprises: ([0052] describes updating prediction scores based on observations or availability of verifiable outcomes. This is step 335 in figure 3. As shown by the figure, this step leads to adjusting/updating the remaining scores associated with the system.)
the selection system further retrieving an updated set of artifacts; (Figure 3, step 335 and [0044, 0052] describes updating the prediction score when new documents become available. The addition of new documents if further described at [0060].)
the selection system further associating an updated subset of the updated set of artifacts with the domain, where the domain identifies a topic of each artifact of the updated subset; ([0039] describes classifying documents according to topic. That is, the documents are associated with various domains. [0039] gives several examples of domains, which includes topics of the documents.)
the selection system revising the set of confidence factors as a function of the updated set of artifacts; (Figure 3, step 335 and [0052] describes updating the prediction score when new documents become available.)
the selection system further ranking the updated subset of artifacts; and ([0062] describes ranking the documents. As the system operates over time, incorporating new documents as they become available, the ranking occurs more than once.)
the selection system merging the updated subset of artifacts into the corpus such that the cognitive system's next prediction will be made as a function of the updated corpus. ([0049] indicates that each document may be stored in the database. Since the system incorporates new documents as described above, these would also be stored in the database. [0060] describes the system being updated periodically and automatically. That is, the predictions of the system will be based on the updated knowledge base and scores. )

Regarding claims 5, 12 and 19, the rejection of claims 1, 8 and 15 is incorporated herein. Furthermore, Delepet teaches
where the retrieved artifacts each comprise one or more … publications that either refer to or are produced by an oracle-source of the set of candidate oracle-sources. (Figure 3, steps 305-
Delepet does not appear to explicitly teach, but Brown teaches
where the retrieved artifacts each comprise one or more natural-language publications (While a person of ordinary skill in the art would likely recognize that the documents taught by Delepet as described above could be natural language documents, Delepet does not appear to make this explicit. Column 5, last paragraph going onto column 6 indicates that Brown considers natural language documents as information sources.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

Regarding claim 14, the rejection of claim 8 is incorporated herein. Furthermore, Delepet teaches
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, ([0054], last few sentences describe the programs and data being retrieved from the storage and placed in RAM to facilitate execution. That is, Delepet teaches deploying code in the computer system to perform the operations of the method taught by Delepet)
wherein the computer-readable program code in combination with the computer system is configured to implement the identifying, retrieving, associating, ranking, and merging. (These are the steps of claim 8. See the discussion regarding claim 8 above.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Delepet,  Rose and Brown in view of Bhagwan et al. (US 2010/0223292 A1), hereinafter “Bhagwan”.

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Delepet teaches
and where each oracle-source of the set of candidate oracle-sources and each artifact merged into the corpus is associated with the domain([0039] describes classifying documents according to topic. That is, the documents are associated with various domains. [0039] further gives several examples of domains, which includes topics of the documents.)
The combination of Delepet, Rose, and Brown does not appear to explicitly teach
where the corpus comprises two or more sub-corpora, 
where each sub-corpus is associated with one or more sub-domains that are each distinct from the domain of the corpus, 
…and with one or more of the sub-domains.
However, Bhagwan teaches
where the corpus comprises two or more sub-corpora, ([0026] describes considering a subset of a corpus to obtain more relevant information. [0027] gives the specific example of being more likely to find the word "Yesterday" when restricting to a sub-corpus related to the Beetles from the full corpus.)
where each sub-corpus is associated with one or more sub-domains that are each distinct from the domain of the corpus, ([0027] gives the example described above going from the general corpus related to music to the sub-corpora related to particular artists.)
…and with one or more of the sub-domains.([0040] describes data sources being associated with a particular topic of a domain. [0046] describes associating a piece of text (i.e. an artifact) with a particular sub-topic (in this case Madonna).)
The combination of Delepet,  Rose and Brown and Bhagwan are analogous art because all are related to database/corpus management.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination of Delepet, Rose and Brown to organize the corpus using sub-corpora corresponding to sub-domains as taught by Bhagwan. As described by Bhagwan in [0026]: “restricting the membership of the set of potential entities which 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Moreover, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/02/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/M.A.V./             Examiner, Art Unit 2121                                                                                                                                                                                           


/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121